[Cite as State v. Doughty, 2022-Ohio-1854.]


                                       COURT OF APPEALS
                                      PERRY COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



STATE OF OHIO                                 :     JUDGES:
                                              :     Hon. Earle E. Wise, Jr., P.J.
                                                    Hon. Craig R. Baldwin
        Plaintiff-Appellee                    :     Hon. Patricia A. Delaney, J.
                                              :
-vs-
                                              :
JAMES R. DOUGHTY                              :     Case No. 2020 CA 00001
                                              :
        Defendant-Appellant                   :     OPINION




CHARACTER OF PROCEEDING:                            On remand from the Supreme Court
                                                    of Ohio, Case No. 2021-0458




JUDGMENT:                                           Affirmed




DATE OF JUDGMENT:                                   June 2, 2022




APPEARANCES:

For Plaintiff-Appellee                              For Defendant-Appellant

JOSEPH A. FLAUTT                                    ADDISON M. SPRIGGS
111 North High Street                               250 East Broad Street
P.O. Box 569                                        Suite 1400
New Lexington, OH 43764-0569                        Columbus, OH 43215
Wise, Earle, P.J.

        {¶ 1} This matter is before us on remand from the Supreme Court of Ohio. In

Defendant-Appellant James Doughty's direct appeal, State v. Doughty, 5th Dist. Perry

No. 2020-CA-00001, 2021-Ohio-651, we declined to address his second assignment of

error which challenged the constitutionality of the Reagan Tokes Act as we found the

challenges were not ripe for review. In State v. Maddox, slip opinion No. 2022-Ohio-764,

however, the Supreme Court of Ohio found constitutional challenges to the Reagan Tokes

Act are ripe for review on direct appeal. We therefore herein address Doughty's second

assignment of error.1

                               FACTS AND PROCEDURAL HISTORY

        {¶ 2} A recitation of the underlying facts in this matter is unnecessary for our

resolution of this matter.

        {¶ 3} Following convictions for three counts of domestic violence, two counts of

felonious assault, four counts of violating a protection order, and one count of aggravated

menacing, Doughty was sentenced pursuant to the Reagan Tokes Act to 14 to 17.5 years

incarceration. On direct appeal, Doughty challenged this indefinite prison term in his

second assignment of error which we declined to address, finding it was not ripe for

review. The assignment of error left unaddressed is as follows:

                                                        II

        {¶ 4} "BECAUSE THE REAGAN TOKES ACT VIOLATES THE OHIO AND

UNITED STATES CONSTITUTIONS, MR. DOUGHTY'S SENTENCE IS CONTRARY



1
 We have previously addressed Doughty's remaining assignment of error in our original opinion and will not revisit
that assignment of error.
TO LAW. R.C.2953.08(G)(2); SIXTH AND FOURTEENTH AMENDMENTS OF THE

UNITES STATES CONSTITUTION; ARTICLES I, II, AND III OF THE UNITED STATES

CONSTITUTION; ARTICLE I, SECTIONS 5, 10 AND 16 OF THE OHIO

CONSTITUTION."

       {¶ 5} In his second assignment of error, Doughty challenges the constitutionality

of the Regan Tokes Act. Specifically, Doughty argues it violates his constitutional rights

to trial by jury, equal protection, and due process of law, and further violates the

constitutional requirement of separation of powers by permitting the Ohio Department of

Rehabilitation and Corrections to potentially add additional time to appellant's sentence

based upon his behavior in the institution. We disagree.

       {¶ 6} Recently, in State v. Householder, 5th Dist. Muskingum No. CT2021-0026,

2022-Ohio-1542, we set forth this Court's position on Doughty's arguments:



              For the reasons stated in the dissenting opinion of The Honorable W.

              Scott Gwin in State v. Wolfe, 5th Dist. Licking No. 2020CA00021,

              2020-Ohio-5501, we find the Reagan Tokes Law does not violate

              Appellant's constitutional rights to trial by jury and due process of

              law, and does not violate the constitutional requirement of separation

              of powers. We hereby adopt the dissenting opinion in Wolfe as the

              opinion of this Court. In so holding, we also note the sentencing law

              has been found constitutional by the Second, Third, Sixth, and

              Twelfth Districts, and also by the Eighth District sitting en banc. See,

              e.g., State v. Ferguson, 2nd Dist. Montgomery No. 28644, 2020-
              Ohio-4153; State v. Hacker, 3rd Dist. Logan No. 8-20-01, 2020-Ohio-

              5048; State v. Maddox, 6th Dist. Lucas No. L-19-1253, 2022-Ohio-

              1350; State v. Guyton, 12th Dist. Butler No. CA2019-12-203, 2020-

              Ohio-3837; State v. Delvallie, 8th Dist. Cuyahoga No. 109315, 2022-

              Ohio-470. Further, we reject Appellant's claim the Reagan Tokes Act

              violates equal protection for the reasons stated in State v. Hodgkin,

              12th Dist. Warren No. CA2020-08-048, 2021-Ohio-1353.



      {¶ 7} Based on the forgoing authority, Doughty's second assignment of error is

overruled.

      {¶ 8} The judgment of the Perry County Court of Common Pleas is affirmed.



By Wise, Earle, P.J.

Delaney and

Baldwin, J. concur


EEW/rw